Exhibit 10.41

FIRST AMENDMENT TO CREDIT AGREEMENT
AND OTHER LOAN DOCUMENTS
THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”), dated as of February 28, 2014, by and among NORTHSTAR HEALTHCARE
INCOME OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Borrower”),
NORTHSTAR HEALTHCARE INCOME, INC., a Maryland corporation (“Guarantor”), and
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), individually and as Agent for itself
and the other Lenders from time to time a party to the Credit Agreement (as
hereinafter defined) (KeyBank, in its capacity as Agent, is hereinafter referred
to as “Agent”, and in its capacity as Lender, is hereinafter referred to as
“Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, Agent and the Lender are parties that certain Credit
Agreement dated as of November 13, 2013 (as the same may be varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the “Credit Agreement”);
WHEREAS, the Guarantor executed and delivered to Agent and the Lender that
certain Unconditional Guaranty of Payment and Performance dated as of
November 13, 2013 (as the same may be varied, extended, supplemented,
consolidated, replaced, increased, renewed, modified or amended from time to
time, the “Guaranty”);
WHEREAS, the Borrower and the Guarantor have requested that the Agent and the
Lender make certain modifications to the Credit Agreement and Agent and the
Lender have consented to such modifications, subject to the execution and
delivery of this Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
1.Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.
2.    Modifications of the Credit Agreement. The Borrower, Agent and the Lender
do hereby modify and amend the Credit Agreement as follows:
(a)    By deleting in their entirety the definitions of “Delinquent Loan”,
“Letter of Credit Commitment”, “Swing Loan Commitment”, and “Total Commitment”
appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof the
following:
“Delinquent Loan. A Borrowing Base Loan for which (a) any related loan payment
or tenant lease payment under a Major Lease has not been received on or before
the date thirty (30) days after the date on which such payment is due pursuant
to the related Borrowing Base Note or Major Lease, as applicable, without regard
to any grace period; provided, that a Delinquent Loan shall remain a Delinquent
Loan until the related Collateral Borrower or related tenant cures such
delinquency and makes two (2) successive monthly payments on a timely basis,
including any related grace period, or (b) any payment due on the scheduled
maturity date of such Borrowing Base Loan has not been received on or before the
date on which such payment is due.
Letter of Credit Commitment. An amount equal to Twenty Million and No/100
Dollars ($20,000,000.00), as the same may be changed from time to time in
accordance with the terms of this Agreement.
Swing Loan Commitment. An amount equal to Twenty Million and No/100 Dollars
($20,000,000), as the same may be changed from time to time in accordance with
the terms of this Agreement.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of February 28, 2014, the initial Total Commitment is One
Hundred Million and No/100 Dollars ($100,000,000.00), and is subject to increase
to $200,000,000.00 pursuant to §2.11.”
(b)    By deleting in its entirety subparagraph (f) of the definition of
Eligible Real Estate appearing in §1.1 of the Credit Agreement, and inserting in
lieu thereof the following:
“(f)    which (except with respect to a Borrowing Base Loan) shall have had a
minimum average occupancy (which for SNFs shall be based on number of beds and
for ILFs, ALFs and MCCs shall be based on number of units) of at least seventy
percent (70%) for the three (3) month period prior to the time of inclusion of
such Real Estate in the calculation of Borrowing Base Availability;”
(c)    By deleting the amount “$100,000,000.00” appearing in the fourth (4th)
line of § 2.11 of the Credit Agreement, and inserting in lieu thereof the amount
“$200,000,000.00”;
(d)    By deleting in its entirety §4.2 of the Credit Agreement, and inserting
in lieu thereof the following:
“§4.2    Fees. The Borrower agrees to pay to KeyBank, the Agent and the Arranger
for their own account certain fees for services rendered or to be rendered in
connection with the Loans as provided pursuant to that certain fee letter dated
February 20, 2014 between the Borrower, KeyBank and Arranger (the “Agreement
Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances.”
(e)    By deleting in its entirety Schedule 1.1 to the Credit Agreement, and
inserting in lieu thereof Schedule 1.1 attached hereto and made a part hereof;
and
(f)    Any references in the exhibits to the Credit Agreement to the amount of
the Total Commitment (whether directly or by reference to the amount of the
Notes) or the amount to which the Total Commitment may be increased are hereby
amended such that they conform to such amounts as amended by this Amendment.
3.    Modifications of the Guaranty. Guarantor, Agent and Lender do hereby
modify and amend the Guaranty as follows:
(a)    By deleting in its entirety Paragraph (a) of the Guaranty, appearing on
page 1 thereof, and inserting in lieu thereof the following:
“(a)    the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of the Revolving Credit
Notes made by Borrower to the order of the Lenders in the aggregate principal
face amount of up to One Hundred Million and No/100 Dollars ($100,000,000.00),
which Revolving Credit Notes are increasable to an amount not to exceed
$200,000,000.00 as provided in Section 2.11 of the Credit Agreement, and the
Swing Loan Note in the principal face amount of Twenty Million and No/100
Dollars ($20,000,000.00) made by the Borrower to the order of the Swing Loan
Lender, together with interest as provided in the Revolving Credit Notes and the
Swing Loan Note and together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases and extensions thereof;
and”; and
(b)    By deleting the amount “$100,000,000.00” appearing in the ninth (9th)
line of Paragraph (g) of the Guaranty, appearing on page 2 thereof, and
inserting in lieu thereof the amount “$200,000,000.00”;
4.    References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement and Guaranty shall be deemed a reference to
the Credit Agreement and Guaranty as modified and amended herein.
5.    Consent of Guarantor. By execution of this Amendment, Guarantor hereby
expressly consents to the modifications and amendments relating to the Credit
Agreement as set forth herein and the other amendments executed
contemporaneously herewith, and Borrower and Guarantor hereby acknowledge,
represent and agree that the Credit Agreement, as modified and amended herein,
and the other Loan Documents (including without limitation the Guaranty) remain
in full force and effect and constitute the valid and legally binding obligation
of Borrower and Guarantor, respectively, enforceable against such Persons in
accordance with their respective terms, and that the Guaranty extends to and
applies to the foregoing documents as modified and amended.
6.    Representations. Borrower and Guarantor represent and warrant to Agent and
the Lender as follows:
(a)    Authorization. The execution, delivery and performance of this Amendment
and the other documents executed in connection herewith and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantor, (ii) have been duly authorized by all necessary proceedings on the
part of such Persons, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which any of such Persons is subject or any judgment, order, writ, injunction,
license or permit applicable to such Persons, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement or
certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of such
Persons or any of its properties or to which any of such Persons is subject, and
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons, other
than the liens and encumbrances created by the Loan Documents.
(b)    Enforceability. This Amendment and the other documents executed in
connection herewith are the valid and legally binding obligations of Borrower
and Guarantor enforceable in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.
(c)    Approvals. The execution, delivery and performance of this Amendment and
the other documents executed in connection herewith and the transactions
contemplated hereby and thereby do not require the approval or consent of or
approval of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.
(d)    Reaffirmation. Borrower and Guarantor reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower, the
Guarantor and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date. The
representations and warranties made by the Borrower and the Guarantor in the
Loan Documents or otherwise made by or on behalf of the Borrower or the
Guarantor in connection therewith or after the date of the Credit Agreement were
true and correct in all material respects when made and are true and correct in
all material respects on the Effective Date, both immediately before and after
the Total Commitment is increased; it being agreed that any representation or
warranty which by its terms was made as of a specified date shall be required to
be true and correct only as of such specified date.
(e)    No Default. By execution hereof, the Borrower and Guarantor certify that
the Borrower and Guarantor are and will be in compliance with all covenants
under the Loan Documents after the execution and delivery of this Amendment and
the other documents executed in connection herewith, and that no Default or
Event of Default has occurred and is continuing.
7.    Waiver of Claims. Borrower and Guarantor acknowledge, represent and agree
that Borrower and Guarantor as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
with respect to any acts or omissions of Agent or the Lender, or any past or
present officers, agents or employees of Agent or the Lender, and each of
Borrower and Guarantor does hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action, if
any.
8.    Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Credit Agreement, the Guaranty and the other Loan Documents
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Credit Agreement, the Guaranty and the other
Loan Documents. Nothing in this Amendment or the other documents executed in
connection herewith shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantor under the Loan Documents (including
without limitation the Guaranty).
9.    Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
10.    Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
11.    Effective Date. The effectiveness of this Amendment is subject to receipt
by the Agent of each of the following, each in form and substance reasonably
satisfactory to the Agent:
(a)    A counterpart of this Amendment duly executed by the Borrower, Guarantor,
the Lender and Agent;
(b)    An opinion of counsel to the Borrower and the Guarantor addressed to the
Agent and the Lender covering such matters as the Agent may reasonably request;
(c)    A Revolving Credit Note in favor of Lender in the amount set forth next
to Lender’s name on Schedule 1.1 attached hereto, and a Swing Loan Note in favor
of Swing Loan Lender in the amount of the Swing Loan Commitment, each duly
executed and delivered by the Borrower;
(d)    Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and
(e)    Such other amendments, certificates, documents, instruments, title
endorsements and agreements as the Agent may reasonably request.
The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment and the transactions contemplated hereby in accordance with
§15 of the Credit Agreement.
[CONTINUED ON NEXT PAGE]


IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment as of the day and year first above written.
BORROWER:
NORTHSTAR HEALTHCARE INCOME OPERATING PARTNERSHIP, LP, a Delaware limited
partnership
By:
NorthStar Healthcare Income, Inc., its general partner

By: /s/ Ronald. J. Liberman
Ronald J. Lieberman
Executive Vice President, General Counsel & Sectretary


GUARANTOR:
NORTHSTAR HEALTHCARE INCOME, INC., a Maryland corporation
By: /s/ Ronald. J. Liberman
Ronald J. Lieberman
Executive Vice President, General Counsel & Sectretary
[Signatures Continue On Next Page]


LENDER:
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
By: /s/ Brandon Taseff
Name: Brandon Taseff
Title: Vice President




SCHEDULE 1.1
LENDER AND COMMITMENTS
Name and Address
Commitment
Commitment Percentage*
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Brandon Taseff
Telephone: 216-689-4968
Facsimile: 216-689-5970
$100,000,000.00
100%
LIBOR Lending Office:
Same as Above
 
 
TOTAL
$100,000,000.00
100%




ATLANTA 5542676.1